DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a bag, classified in B65D 33/28.
II. Claims 18-20, drawn to a method of making a thermoplastic bag, classified in B32B 10/8134.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product that comprises a deformed sidewall. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
If a restriction was not required there would be a serious search and examination burden because the two inventions are classified in separate classes and sub-classes, B65D 33/28 and B32B 10/8134.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Ryan Keller on 7/13/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 13 is objected to because of the following informalities:  “and and” should be “and.” Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 17/570,142; and claims 1-17 of copending Application No. 17/585,211. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim essentially the same structural limitations with only slight differences in verbiage.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borchardt et al. (US 2012/0134606).
Regarding claim 1 Borchardt discloses a multi-film thermoplastic bag comprising: a first multi-layer sidewall (104) comprising a first thermoplastic film layer (104a) and a second thermoplastic film layer (104b); a second multi-layer sidewall (102) comprising a third thermoplastic film layer (102a) and a fourth thermoplastic film layer (102b); a first hem seal (170) creating a first hem channel on the first multi-layer sidewall by securing a fold-over of a top edge of the first multi-layer sidewall to an inner surface of the first multi- layer sidewall; a second hem seal (other 170) creating a second hem channel on the second multi-layer sidewall by securing a fold-over of a top edge of the second multi-layer sidewall to an inner surface of the second multi-layer sidewall; and a first contact area (154) on the first sidewall between the first thermoplastic film layer and the second thermoplastic film layer, wherein: the first contact area extends from the first hem seal toward a bottom of the multi-film thermoplastic bag, the first contact area is configured to separate before the first multi-layer sidewall fails when subjected to peel forces, and portions of the first sidewall in the first contact area are flat and un-deformed. See Figs. 1-2 and [0034]. 
Regarding claim 2, a first hem skirt (Fig. 2, bottom of 144 down into contact area), the first hem skirt comprising a folded over portion of the first multi-layer sidewall extending from the first hem seal down the inner surface of the first multi-layer sidewall, wherein the first contact area can be further between the first hem skirt and the inner surface of the first multi-layer sidewall. See Fig. 2. 
Regarding claim 3, a second contact area (152) on the second sidewall between the third thermoplastic film layer and the fourth thermoplastic film layer, wherein: the second contact area extends from the second hem seal toward the bottom of the multi-film thermoplastic bag, the second contact area is configured to separate before the second multi-layer sidewall fails when subjected to peel forces, and portions of the second sidewall in the second contact area are flat and un-deformed. See Fig.2. 
Regarding claim 4, a second hem skirt (Fig. 2, bottom of 144 down into contact area), the second hem skirt comprising a folded over portion of the second multi-layer sidewall extending from the second hem seal down the inner surface of the second multi-layer sidewall, wherein the second contact area is further between the second hem skirt and the inner surface of the second multi-layer sidewall. See Fig. 2. 
Regarding claim 5, the first and second thermoplastic film layers in the folded over portion of the first multi-layer sidewall in the first hem skirt are a same length extending from the first hem seal; and the third and fourth thermoplastic film layers in the folded over portion of the second multi-layer sidewall in the second hem skirt are the same length extending from the second hem seal. See Fig. 2. 
Regarding claim 6, the first and second thermoplastic film layers in the folded over portion of the first multi-layer sidewall in the first hem skirt are not the same length extending from the first hem seal; and the third and fourth thermoplastic film layers in the folded over portion of the second multi-layer sidewall in the second hem skirt are not the same length extending from the second hem seal. See Fig. 2.   
Regarding claim 7, the first contact area comprises a plurality of contact areas forming a first pattern; the second contact area comprises a plurality of contact areas forming a second pattern; and the first pattern is the same as the second pattern. See Fig. 6 and [0106].
Regarding claim 8,  the first contact area comprises a plurality of contact areas formed into a first pattern;61 The Glad Products Company492.1288the second contact area comprises a plurality of contact areas formed into a second pattern; and the first pattern is not the same as the second pattern. See Fig. 13; [0068] and [0106]. 
Regarding claim 9, the first sidewall comprises a first area of a plurality deformations; and the second sidewall comprises a second area of the plurality of deformations, the plurality of deformations comprising one or more of raised rib-like elements in a strainable network or alternating thicker ribs and thinner stretched webs. See Figs. 4-13; [0068] and [0106].
Regarding claim 10, the first contact area extends a first distance from the first hem seal toward the bottom of the multi-film thermoplastic bag, the first distance ending before the first area of the plurality of deformations; and the second contact area extends a second distance from the second hem seal toward the bottom of the multi-film thermoplastic bag, the second distance ending before the second area of the plurality of deformations. See Figs. 1-2; [0068] and [0106].
Regarding claim 11, the first contact area extends a first distance from the first hem seal toward the bottom of the multi-film thermoplastic bag, the first distance ending after the first area of the plurality of deformations creating an overlap between the first contact area and the first area of the plurality of deformations; and the second contact area extends a second distance from the second hem seal toward the bottom of the multi-film thermoplastic bag, the second distance ending after the second area of 62 The Glad Products Company492.1288the plurality of deformations creating an overlap between the second contact area and the second area of the plurality of deformations. See [0068] and [0106].   
Regarding claim 12, a first flat and undeformed area on the first sidewall, and a second flat and undeformed area on the second sidewall, wherein: the first contact area extends a first distance from the first hem seal toward the bottom of the multi-film thermoplastic bag, the first distance ending before the first flat and undeformed area, the first flat and undeformed area extending a second distance from the first contact area toward the bottom of the multi-film thermoplastic bag and ending before the first area of the plurality of deformations; and the second contact area extends a third distance from the second hem seal toward the bottom of the multi-film thermoplastic bag, the third distance ending before the second flat and undeformed area, the second flat and undeformed area extending a fourth distance from the second contact area toward the bottom of the multi-film thermoplastic bag and ending before the second area of the plurality of deformations. See Figs. 1-13. 
Regarding claim 13, the first contact area is capable of exhibiting a rigidity up to three times higher than that of the first area of the plurality of deformations in the first sidewall; and the second contact area is capable of exhibiting a rigidity up to three times higher than that of the second area of the plurality of deformations in the second sidewall. See [0068] and [0106].   
Regarding claim 14, Borchardt discloses a multi-film thermoplastic bag comprising: an outer first thermoplastic bag comprising first and second opposing sidewalls joined together along a first side edge, an opposite second side edge, an open first top edge, and a closed first bottom edge; an inner second thermoplastic bag positioned within the first thermoplastic bag, the second thermoplastic bag comprising third and fourth opposing sidewalls joined together along a third side edge, an opposite fourth side edge, an open second top edge, and a closed second bottom edge; the open first top edge and the open second top edge folded over a draw tape forming a hem channel; and at least one contact area securing the first thermoplastic bag to the second thermoplastic bag, the at least one contact area extending from the hem channel toward the closed first and second bottom edges of the first thermoplastic bag and the second thermoplastic bag, wherein: the at least one contact area is configured to separate before either of the first thermoplastic bag or the second thermoplastic bag fails when subjected to peel forces, and portions of the first and second thermoplastic bags in the at least one contact area are flat and un-deformed. See Figs. 1-2 and [0034].
Regarding claims 15, Borchardt sufficiently discloses the claimed invention. See Figs. 1-13.  
Regarding claim 16, the multi-layer thermoplastic bag is devoid of a hem seal, as (170) can be a “contact area.”
Regarding claim 17, one of: the at least one contact area extends from a side seal at the first side edge to another side seal at the opposite second side edge; or the at least one contact area is less than a width of the multi-film thermoplastic bag leaving at least one flat and undeformed area between the at least one contact area and at least one of the first side edge and the opposite second side edge. See Fig. 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734